RYDER, Acting Chief Judge.
Jerry Lee Isaac was convicted of conspiracy to traffic in cocaine and trafficking in cocaine based upon one drug transaction, and was also convicted of both delivery and possession of cocaine based upon another drug transaction. The delivery and possession counts involved a single undivided quantity of cocaine based upon the second drug transaction. A defendant may not be convicted of delivery and possession of cocaine predicated on a single underlying act. See Carawan v. State, 515 So.2d 161 (Fla.1987); Fuentes v. State, 533 So.2d 311 (Fla. 2d DCA 1988); Gordon v. State, 528 So.2d *1294910 (Fla. 2d DCA 1988). Accordingly, the judgment and sentence for possession of cocaine must be set aside on the grounds that it constitutes multiple punishment for the same act. We, therefore, reverse appellant’s conviction for possession and remand to the trial court with directions to vacate that conviction and recalculate the sentence for the remaining convictions.
Affirmed in part, reversed in part and remanded with instructions.
FRANK and PARKER, JJ., concur.